This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2016).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A16-1098

                              Freddie James Prewitt, petitioner,
                                         Appellant,

                                             vs.

                                     State of Minnesota,
                                        Respondent.

                                  Filed February 6, 2017
                                         Affirmed
                                     Schellhas, Judge

                              Hennepin County District Court
                                 File No. 27-CR-12-821

Freddie J. Prewitt, Bayport, Minnesota (pro se appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Michael Richardson, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

         Considered and decided by Jesson, Presiding Judge; Ross, Judge; and Schellhas,

Judge.

                          UNPUBLISHED OPINION

SCHELLHAS, Judge

         Appellant challenges the district court’s denial of his petition for postconviction

relief. We affirm.
                                          FACTS

       In April 2012, a jury found Freddie Prewitt guilty of third-degree criminal sexual

conduct for sexually assaulting an unconscious woman. This court affirmed his conviction

on direct appeal. State v. Prewitt, No. A12-1456, 2013 WL 3491078, at *1 (Minn. App.

July 15, 2013), review denied (Minn. Sept. 25, 2013).

       On March 7, 2016, Prewitt filed a pro se postconviction petition that appeared to

raise the following nine claims: (1) he was convicted under an unconstitutional statute;

(2) he was denied the effective assistance of counsel at trial; (3) newly discovered evidence

exists; (4) his due process rights were violated; (5) he was denied equal protection; (6) he

was deprived of his rights “under color of law”; (7) his conviction violated his human

rights; (8) the prosecution intentionally destroyed evidence; and (9) his counsel for his

direct appeal was ineffective. The district court denied the petition without holding an

evidentiary hearing, concluding that the petition is time-barred and that, except for the

ineffective-assistance-of-appellate-counsel claim, Prewitt’s postconviction claims also are

Knaffla-barred.

       This appeal follows.

                                     DECISION

       A person claiming that his conviction or sentence violated his constitutional rights

may file a petition for postconviction relief. Minn. Stat. § 590.01, subd. 1 (2014). We

review the denial of a postconviction petition, including a request for an evidentiary

hearing, for an abuse of discretion. Swaney v. State, 882 N.W.2d 207, 214 (Minn. 2016).




                                             2
We review the district court’s legal determinations de novo and its fact-findings for clear

error. Id.

                                              I

       Prewitt’s postconviction petition is time-barred. A petition for postconviction relief

must be filed within two years of the later of “the entry of judgment of conviction or

sentence if no direct appeal is filed” or “an appellate court’s disposition of petitioner’s

direct appeal.” Minn. Stat. § 590.01, subd. 4(a)(1)–(2) (2014). This court affirmed Prewitt’s

conviction on July 15, 2013, and the supreme court denied his petition for further review

on September 25, 2013. Prewitt did not file a petition for writ of certiorari with the United

States Supreme Court. See Sup. Ct. R. 13 (requiring petitions for writ of certiorari to be

filed within 90 days after the entry of the state court order denying discretionary review).

Prewitt’s conviction therefore became final in December 2013. See Berkovitz v. State, 826

N.W.2d 203, 207 (Minn. 2013) (determining that, for purposes of the two-year limitations

period, the petitioner’s conviction became final 90 days after the Minnesota Supreme Court

decided the direct appeal). Because Prewitt filed his postconviction petition more than two

years later on March 7, 2016, his petition is time-barred.

       A petition filed after the two-year time limit may be considered if it satisfies one of

five statutory exceptions. Minn. Stat. § 590.01, subd. 4(b) (2014). Prewitt argues that the

exceptions for mental disease, newly discovered evidence, and the interests of justice apply

here. Id., subd. 4(b)(1)–(2), (5). Under these exceptions, Prewitt was required to file his

petition within two years of the date the claim giving rise to the invoked exception accrued.

Id., subd. 4(c). “A claim arises when the petitioner objectively knew or should have known


                                              3
that he had a claim.” Hooper v. State, 888 N.W.2d 138, 142, (Minn. 2016) (quotation

omitted).

Mental Disease

       A court may hear an untimely postconviction petition when “the petitioner

establishes that a physical disability or mental disease precluded a timely assertion of the

claim.” Minn. Stat. § 590.01, subd. 4(b)(1). Prewitt asserts generally that he suffers from

mental illness and has a low education level. But he does not explain why this prevented

him from timely asserting his claims. Prewitt therefore is not entitled to relief under this

exception.

Newly Discovered Evidence

       For the newly-discovered-evidence exception to apply, the petitioner must:

              (1) allege the existence of newly discovered evidence;
              (2) which could not have been ascertained by the exercise of
              due diligence by the petitioner or petitioner’s attorney within
              the two-year time period for filing a postconviction petition;
              (3) which is not cumulative to evidence presented at trial; (4) is
              not for impeachment purposes; and (5) which establishes by a
              clear and convincing standard that the petitioner is innocent of
              the offense for which the petitioner was convicted.

Scott v. State, 788 N.W.2d 497, 501–02 (Minn. 2010) (citing Minn. Stat. § 590.01, subd.

4(b)(2)). The petitioner must establish all five elements to obtain relief. Riley v. State, 819

N.W.2d 162, 168 (Minn. 2012).

       Prewitt appears to argue that newly discovered evidence exists “in the form of

hidden hospital medical records that revealed the alleged victim in this case suffered from

two fatal sexually transmitted diseases . . . without being treated for over three months” as



                                              4
well as evidence of photographic lineups conducted outside of his presence. But this

evidence is not new. Prewitt states in his petition that he learned of the medical records in

May 2012, prior to his direct appeal. Similarly, the record shows that he received discovery

containing the photographic lineups prior to trial. Because Prewitt knew about the evidence

“within the two-year time period for filing a postconviction petition,” he is not entitled to

relief under the newly-discovered-evidence exception. See Minn. Stat. § 590.01, subds.

4(b)(2), (c).

Interests of Justice

       The interests-of-justice exception has two requirements: “(1) that the petition is not

frivolous and (2) that reviewing the petition is in the interests of justice.” Berkovitz, 826

N.W.2d at 209. “[T]he interests-of-justice exception is triggered by an injustice that caused

the petitioner to miss the primary deadline in subdivision 4(a), not the substance of the

petition.” Sanchez v. State, 816 N.W.2d 550, 557 (Minn. 2012). Prewitt does not identify

any injustice that caused him to miss the two-year deadline. Rather, the arguments in his

petition are directed entirely to the substance of his claims. The interests-of-justice

exception does not apply.

                                              II

       Eight claims in Prewitt’s petition are Knaffla-barred. Under the Knaffla rule, when

a petition for postconviction relief follows a direct appeal, all claims that were raised in the

direct appeal are procedurally barred. Swaney, 882 N.W.2d at 214 (citing State v. Knaffla,

309 Minn. 246, 252, 243 N.W.2d 737, 741 (1976)). “The Knaffla rule also bars all claims

that were known or should have been known at the time of the direct appeal.” Id. at 215


                                               5
(footnote omitted); see also Minn. Stat. § 590.01, subd. 1 (“A petition for postconviction

relief after a direct appeal has been completed may not be based on grounds that could have

been raised on direct appeal of the conviction or sentence.”). The supreme court has

recognized two exceptions to the Knaffla rule: (1) “a claim is not barred if the claim

involves an issue so novel that its legal basis was not reasonably available at the time of

the direct appeal,” and (2) under “the interests-of-justice exception, the court may review

a claim as fairness requires if the claim has substantive merit and the petitioner did not

deliberately and inexcusably fail to raise the issue in a previous proceeding.” Swaney, 882

N.W.2d at 215.

       The first eight of Prewitt’s claims are Knaffla-barred because he could have raised

them on direct appeal but did not do so. And Prewitt does not argue that any exceptions to

the Knaffla rule apply here. Only Prewitt’s ineffective-assistance-of-appellate-counsel

claim is not procedurally barred because it could not have been raised on direct appeal. See

Schneider v. State, 725 N.W.2d 516, 521 (Minn. 2007). But this claim nevertheless is time-

barred, as already discussed.

                                            III

       Prewitt suggests that the district court abused its discretion by denying his petition

without an evidentiary hearing. “A postconviction court need not grant a hearing on a claim

if the files and records of the proceeding conclusively establish that the petitioner is not

entitled to relief.” Colbert v. State, 870 N.W.2d 616, 622 (Minn. 2015) (citing Minn. Stat.

§ 590.04, subd. 1 (2014)). “Accordingly, a postconviction court may summarily deny a

claim that is untimely under the postconviction statute of limitations or procedurally barred


                                             6
under Knaffla.” Id. (citation omitted). Because the record shows that Prewitt is not entitled

to relief on any of his claims, the district court did not abuse its discretion by summarily

denying his petition.

       Affirmed.




                                             7